Citation Nr: 1234325	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1976 to June 1981.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which in part denied the Veteran's service-connection claim for an acquired psychiatric disorder.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

In June 2012, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the Veteran's service-connection claim.  The Board has received the requested VHA opinion, and it has been associated with the claims folder.  As discussed in greater detail below, the Board is granting the Veteran's service-connection claim herein.  As such, there is no need to afford the Veteran an opportunity to respond to the VHA expert's opinion before the Board adjudicates the claim on its merits.  


FINDING OF FACT

The evidence of record supports a finding that a relationship exists between the Veteran's current acquired psychiatric disorders and his active duty military service.


CONCLUSION OF LAW

The Veteran's current acquired psychiatric disorders, to include affective disorder and depression, were incurred in active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The RO sent the Veteran a VCAA notice letter regarding his service-connection claim in January 2007.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).
Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current psychiatric disability that had its onset during his active duty military service.  As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

It is undisputed that the Veteran has a current acquired psychiatric disorder.  Indeed, the Veteran has been specifically diagnosed with depressive disorder not otherwise specified (NOS) and anxiety disorder NOS by an August 2007 VA examiner.      See the August 2007 VA examiner's report, page 11.  As such, element (1) is clearly satisfied.

With respect to element (2), in-service disease or injury, the Veteran sought treatment in June 1978 for anxiety and depression from a private psychiatrist, Dr. R.M.L., who specifically diagnosed the Veteran with "Primary Affective Illness, Depressed."  Dr. R.M.L. noted that this type of depression is normally precipitated by stress, and that the Veteran feels "that the major stress in his life is his relationship with the Service."  Dr. R.M.L. concluded that the Veteran was suffering from a "significant degree of disability and should be relieved of his present duties."  See the June 8, 1978 report of Dr. R.M.L.  Based on the Veteran's treatment for, and diagnosis of affective disorder during his period of active duty service, the Board finds that element (2), in-service disease, is also satisfied.

With respect to crucial element (3), nexus or relationship, there are two conflicting medical opinions of record addressing the etiology of the Veteran's current psychiatric disabilities.  

Arguably against the Veteran's favor is the opinion of the August 2007 VA examiner, who after reviewing the Veteran's claims folder and upon examination of the Veteran determined that it was less likely that the Veteran's depression and/or anxiety are related to his military service.  By way of rationale, the examiner noted that the Veteran's ongoing depression and anxiety can be best accounted for by his circumstances, "i.e., not working, living with parents, and having no money."  The examiner also highlighted a service treatment record indicating a diagnosis of "inadequate personality" instead of affective disorder.  See the Veteran's June 12, 1978 Consultation Sheet.  The examiner then and provided a current Axis II diagnosis of "[p]ersonality disorder, NOS, with schizotypal and paranoid features,"  and concluded the following of the Veteran's overall disability picture:

This speaks of chronic patterns associated with both personality factors and probably developmental factors, such as limited intelligence, possible learning disability, and possible ADHD.  These issues have likely led to chronic underachievement and chronic disappointment, yielding intermittent bouts of anxiety and depression and this pattern very likely predates his time in the Navy.  

See the August 2007 VA examiner's report, page 13.  

The Board finds the August 2007 VA examiner's report inadequate for adjudicatory purposes.  Although the examiner acknowledged the Veteran's in-service diagnosis of affective disorder by Dr. R.M.L., it appears that the examiner based his negative nexus opinion in large part on the Veteran's other in-service diagnosis of personality disorder, which as noted in the law and regulations described above, is not a disability for which service-connection may be awarded.  The examiner offered no rationale as to why the Veteran's in-service diagnosis of personality disorder was more accurate than his in-service diagnosis of affective disorder in his analysis, nor did the examiner inquire into whether there the Veteran's affective disorder constituted a superimposed disease or injury that had its onset during his active duty military service.  See VAOPGCPREC 82-90 (July 18, 1990).  

In addition, the VA examiner also failed to acknowledge the Veteran's pertinently "normal" examination upon entrance into service dated April 20, 1976 in determining that the Veteran's intermittent depression and anxiety were simply part of a pattern associated with personality and developmental factors that predated his entrance into service.  

In light of the inadequacy of the August 2007 VA examiner's report, the Board solicited an expert medical opinion from the VHA in June 2012.  In a September 2012 report, Dr. A.R.P., a psychiatrist and assistant professor of psychiatry, specifically answered "yes" to the question of whether the Veteran's personality disorder was subject to a superimposed disease during active duty service.  Indeed, Dr A.R.P. indicated that the Veteran was first diagnosed with affective disorder in 1978, and that at that time, the Veteran's symptoms required inpatient psychiatric treatment.  Dr. A.R.P. opined that it is "as likely as not that the Veteran's current depressive disorder had its onset during military service."  Significantly, Dr. A.R.P. reviewed the August 2007 VA examiner's findings, and determined that there is "no concrete evidence that the Veteran suffers from developmental disabilities," and that the "presence of a personality disorder greatly increases the probability of a patient developing an affective illness."  Dr. A.R.P. added that there was no evidence of any psychiatric disorder diagnosed prior to 1978.

Crucially, in formulating his expert opinion, Dr. A.R.P. considered the Veteran's entire history, to include the opinion of the August 2007 VA examiner, and provided medical opinions supported by clinical rationale and responsive to the pertinent questions at hand.  Dr. A.R.P.'s expert opinion is the most persuasive opinion on the matter at issue, and it has support in the record.  As noted above, Dr. R.M.L. specifically diagnosed the Veteran with an affective disorder during service in 1978 and related it to military stress, concluding that the Veteran was suffering from a "significant degree of disability and should be relieved of his present duties."     See the June 8, 1978 report of Dr. R.M.L.  The Board accordingly finds the positive nexus opinion of Dr. A.R.P. to be highly probative.  

In contrast, although the August 2007 VA examiner did in fact identify the Veteran's current psychiatric disabilities, and did acknowledge the Veteran's in-service diagnoses of both affective disorder and personality disorder, the examiner's overall conclusions against a favorable link between the Veteran's current disabilities and service were incomplete, and lacked sufficient clinical rationale, as discussed in detail above.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) [the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].  Incomplete or unexplained opinions carry relatively little weight of probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

Thus, in light of the evidence described above, the Board concludes that element (3), nexus or relationship, and in turn all service-connection elements, are satisfied by the probative medical evidence of record.  A grant of service connection for an acquired psychiatric disability is therefore warranted.









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disability, to include depressive disorder and anxiety disorder, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


